COURT OF APPEALS
CATHERINE STONE                 FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                   CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                       300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN MARION                SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                 WWW.4THCOA.COURTS.STATE.TX.US
REBECA C. MARTINEZ                                                                    TELEPHONE
PATRICIA O. ALVAREZ                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762


                                         May 22, 2014

       Charles Anthony Riley                          Gene DeVoll
       320 Lexington Ave.                             6705 SW CR 2400
       San Antonio, TX 78215-1913                     Wortham, TX 76693
       * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-14-00331-CV
              Trial Court Case Number:    2013-CI-05169
              Style: Gene DeVoll
                     v.
                     Paulette DeVoll, Gene DeVoll and The 206 Camedia Partnership

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Luz Estrada
                                                            Deputy Clerk, Ext. 3219




       cc: Maria Fattahi (DELIVERED VIA E-MAIL)
                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 22, 2014

                                      No. 04-14-00331-CV

                                        Gene DEVOLL,
                                           Appellant

                                                v.

              Paulette DEVOLL, Gene DeVoll and The 206 Camedia Partnership,
                                      Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-05169
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        The court reporter’s notification of late record is NOTED. The reporter’s record is due on
June 6, 2014.

                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court
                                           MINUTES

                                       Court of Appeals
                                Fourth Court of Appeals District
                                      San Antonio, Texas



                                         May 22, 2014

                                      No. 04-14-00331-CV

                                        Gene DEVOLL,
                                           Appellant

                                                v.

              Paulette DEVOLL, Gene DeVoll and The 206 Camedia Partnership,
                                      Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-05169
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        The court reporter’s notification of late record is NOTED. The reporter’s record is due on
June 6, 2014.


                                                     /s/ Sandee Bryan Marion
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2014.



                                                     /s/ Keith E. Hottle
                                                     Keith E. Hottle
                                                     Clerk of Court




ENTERED THIS 22ND DAY OF MAY, 2014.

                                                                            VOL.____PAGE___